Citation Nr: 0805346	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the RO which 
granted service connection for bilateral pes planus and 
assigned a 30 percent evaluation, effective from October 18, 
2002, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  
The Board remanded the appeal for additional development in 
July 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
bilateral pes planus is manifested by chronic pain, 
tenderness on manipulation and inward displacement on weight 
bearing, not improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for an initial evaluation to 50 percent for 
bilateral pes planus have been meet.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Part 
4, Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

In this regard, the veteran's current appeal is for higher 
initial evaluation for his bilateral pes planus.  The RO 
issued a statement of the case in January 2004, and provided 
the veteran with pertinent criteria for establishing a higher 
initial rating for the musculoskeletal system.  Furthermore, 
subsequent to the July 2006 Board remand, the veteran was 
notified by letter dated in July 2006 of the evidence 
necessary to substantiate his claim for a higher evaluation, 
and that VA would assist him in obtaining any additional 
evidence.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  VA has thus complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b).  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2001, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
examined by VA twice during the pendency of this appeal and 
was afforded an opportunity to testify at a personal hearing, 
but declined.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Increased Ratings - In General

The issue of an increased rating for bilateral pes planus 
arises from an original claim for compensation benefits.  As 
held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999) (holding that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

By rating action in June 2003, the veteran was assigned a 30 
percent evaluation for bilateral pes planus with bilateral 
hallux valgus under Diagnostic Code (DC) 5276.  A 20- or 30-
percent evaluation is assigned, respectively, for severe 
unilateral or bilateral acquired flatfoot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 30- or 50-percent evaluation 
is assigned, respectively, for pronounced unilateral or 
bilateral acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.  

The clinical and diagnostic findings on the two VA 
examinations conducted during the pendency of this appeal 
(February 2003 and October 2006), were not materially 
different and included complaints of chronic pain in both 
feet, particularly on prolonged standing or walking.  On QTC 
examination in February 2003, there was tenderness on 
compression of the calcaneus and along the lower distal 
Achilles area with callous formation over the mid metatarsal 
region, bilaterally.  There was complete flattening of both 
arches in the standing position.  The veteran had full range 
of motion in the feet and ankle joints, bilaterally, with 
demonstrable pain in the Achilles area at the end range of 
inversion.  X-ray studies revealed degenerative changes and 
hallux valgus at the first metatarsophalangeal joints, 
bilaterally.  The impression included bilateral flat feet.  
The examiner opined that the veteran had significant 
impairment of his work activities because of his bilateral 
foot disability.  

Private treatment records, dated in July and September 2003 
and received in October 2006, showed essentially the same 
complaints and findings as on the February 2003 QTC 
examination with additional findings of lateral deviation of 
the hallux and moderate medial prominence about the first 
metatarsal head, moderate rearfoot eversion, severe midfoot 
collapse, and elevation of the medial column upon 
weightbearing.  The veteran was provided with fixed 
strappings to wear full-time in July, but reported increased 
discomfort and numbness when seen in September 2003, and the 
appliances were discontinued.  The impression in September 
2003 was severe pes planus, unchanged.  

When examined by VA in October 2006, the veteran complained 
of persistent and progressive pain in both feet radiating 
into both shins, which was worse on prolonged standing, 
walking, or when arising in the morning.  The veteran 
reported that he was given shoe inserts by his private doctor 
but said that they caused him more pain than when not wearing 
them.  He denied any swelling, heat, redness, fatigability, 
or weakness in either foot, but reported taking 400 mg 
Ibuprofen twice a day.  He also reported stiffness and lack 
of endurance, and said he was able to stand on his feet for 
only 15 to 30-minutes at a time, and could walk only about a 
quarter mile.  The examiner noted that the veteran had been 
prescribed orthotics inserts, but that use of the corrective 
appliance was poor.  There was demonstrable painful motion 
and tenderness on palpation of both feet, and significant 
inward bowing and complete flattening of both arches on 
weightbearing.  The veteran reported that he worked full-time 
as a firefighter and indicated that he lost less than a week 
of work over the past year due to painful feet.  The 
diagnosis was rigid bilateral pes planus.  The examiner 
commented that there was severe functional impairment in the 
veteran's ability to exercise or play sports, but no 
significant impairment in his routine daily activities or 
occupation.  

In this case, the objective findings on all of the 
examinations during the pendency of this appeal were not 
significantly different and showed inward displacement, 
painful motion, tenderness, and complete flattening of both 
arches.  Moreover, there was no improvement with the use of 
orthotics.  In fact, in this case, the use of orthopedic 
appliances increased the veteran's symptoms.  Although the 
veteran did not exhibit all of the findings for pronounced 
pes planus under DC 5276, the Board finds that the overall 
severity of his bilateral foot disability during the pendency 
of this appeal more closely approximates the criteria for a 
50 percent evaluation.  

Under certain circumstances additional disability could be 
awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those 
circumstances are not present in this case, as where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as Diagnostic Code 5276, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  At any rate, functional 
impairment due to pain and other factors have been taken into 
consideration in awarding the 50 percent initial rating in 
this case.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's pes planus has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that pes planus, by itself, 
has resulted in marked interference with employment.  In this 
regard, the Board notes that the October 2006 VA examiner 
noted that the veteran's pes planus posed no significant 
occupational effect.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An initial increased evaluation to 50 percent for bilateral 
pes planus, for the entire duration of this appeal, is 
granted, subject to VA regulations pertaining to the payment 
of monetary benefits.  




		
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


